          Case 1:19-cv-00044-TJC Document 21 Filed 10/06/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION


BRENDAN J. JONES,                              Case No. CV-19-044-BLG-TJC

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

ANDREW SAUL,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED Pursuant to Order (Doc. 20), the
 Commissioners decision be REVERSED, and this matter be REMANDED
 pursuant to sentence four of 42 U.S.C. § 405(g) for further proceedings consistent
 with this order.

        Dated this 6th day of October 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
                                  Heidi Gauthier, Deputy Clerk
